STONE, C. J.
Motion was made in the Chancery Court to dissolve the injunction granted in this case, on the alleged ground that the bill is without equity. The gist of this motion may be thus stated : One of the complainants in the bill, John W. Jones, Sr., is in the possession of the lands, and Hagler has an action of ejectment pending for their recovery. That suit has been once tried, resulting in a verdict and judgment for the plaintiff, Hagler. On appeal to this court that judgmeut was reversed, on a point not necessarily decisive of its final result.—Jones v. Hagler, 95 Ala. 529.
That action of ejectment is still pending in the Circuit Court of Tuscaloosa county, and the purpose of the present bill is to have that suit enjoined, and the deed by which it is sought to be maintained declared to be inoperative, on two grounds:
First, that the conveyance in trust, under which it, the deed to Hagler, purports to have been executed, and the liability which caused its execution, were and are, each of them, so stale, as that their payment and adjustment must .be presumed; and, second, when McGuire, the trustee, executed the conveyance to Hagler, he was non compos mentis, and incapable of executing a contract that is legally binding. Now, each of these is a legal, as contradistinguished from an equitable defense.
The charge is that McGuire was mentally incapable of making a valid deed. The law presumes that all persons who have attained to lawful age are capable of making a binding contract, and if the contrary be asserted, the burden of proof is on him who makes the assertion.—1 Whar. Ev. § 371; 1 Taylor Ev. § 370; 1 Greenl. Ev. § 80. The sworn answer of Hagler, the defendant, is very full, and emphatically denies the charge that when McGuire executed the deed to him he was mentally unsound. This is, in effect, a denial of all equity asserted in the bill of complainants. The temporary injunction ought to have been dissolved on the sworn denials in the answer.
The decree of the chancellor is reversed, and this court proceeding to render the decree the chancellor should’have' rendered, doth order and decree that the injunction issued in this cause be, and the same is hereby dissolved.
Reversed and rendered.